Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ,   This action is responsive to the continuation application claims filed / dated December 7, 2020.  Claims 1-28 are presented for examination.


Double Patenting 

The Office notes that a Terminal Disclaimer has been filed for the application to overcome a possible double patenting of the instant application claims over claims of parent / related application 16/161,274 (now Patent 10,873,633).

Allowable Subject Matter

The numbering of original claims 1-28 is maintained. No claims have been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (James A. Flight, Reg. No. 37,622) on 12/16/2021.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows:
1.	(Currently Amended) At least one storage device comprising memory and , which when , cause the processor to:
process a first command from a second computing device, the first commandincluding an indication of a period of time after which a watchdog timer is to expire;
initiate the watchdog timer to time out after a period of time, the processor to cause at least one of a  restart of the first computing device or a power down of the first computing device upon expiration of the watchdog timer 
including a including expiration of the watchdog timer;
cause a reset of the watchdog timer to defer the expiration of the watchdog timer based on the 
cause the at least one of the restart or the power down of the first computing device upon expiration of the  watchdog timer, the first computing device external to the second

Please AMEND claim 2 as follows:
2.	(Currently Amended) The at least one storage device of claim 1, wherein the instructions, when executed, a source of the cryptographically secured message based in part on at least one cryptographic key.

Please AMEND claim 3 as follows:
3.	(Currently Amended) The at least one storage device of claim 1, wherein the first computing device and the second computing device are coupled via a network.

4.	(Previously Presented) The at least one storage device of claim 3, wherein the network is wireless.

Please AMEND claim 5 as follows:
5.	(Currently Amended) The at least one storage device of claim 1, the watchdog timer including including 

Please AMEND claim 6 as follows:
6.	(Currently Amended) The at least one storage device of claim 1, wherein the power down of the first computing device is to reset the first computing device 

Please AMEND claim 7 as follows:
7.	(Currently Amended) The at least one storage device of claim 1, wherein the restart of the first computing device is to reset the first computing device 

Please AMEND claim 8 as follows:
8.	(Currently Amended) At least one storage device comprising memory and a plurality of instructions that in response to being executed by processor circuitry of a first computing device cause the processor circuitry to:
process a first command including an indication of a watchdog timer;
initiate the watchdog timer to time out after a period of time
process at least one cryptographically secured message including an authenticated second command from [the] a second computing device, the second command including 
cause a reset of the watchdog timer to extend the period of time based on the authenticated second command; and
cause first computing device to at least one of restart or power down upon expiration of the extended period of time 

Please AMEND claim 9 as follows:
9.	(Currently Amended) The at least one storage device of claim 8, wherein the instructions processor circuitry to determine an authenticity of the 


Please AMEND claim 10 as follows:
10.	(Currently Amended) The at least one storage device of claim 8, wherein the first computing device and the second computing device are coupled via a network.

11.	(Previously Presented) The at least one storage device of claim 10, wherein the network is wireless.

Please AMEND claim 12 as follows:
12.	(Currently Amended) The at least one storage device of claim 8, the watchdog timer including an indication of a counter, the authenticated second command including an indication to reset the counter.

Please AMEND claim 13 as follows:
13.	(Currently Amended) The at least one storage device of claim 8, wherein the instructions processor circuitry to power down the first computing device to reset the first computing device 

Please AMEND claim 14 as follows:
14.	(Currently Amended) The at least one storage device of claim 8, wherein the instructions processor circuitry to restart the first computing device to reset the first computing device 

Please AMEND claim 15 as follows:
 15.	(Currently Amended) A first computing device comprising:
processor 
communication circuitry; and
including instructions that, when executed, processor circuitry to:
process a first command received from a second computing device including an indication of a watchdog timer;
initiate the watchdog timer to time out after a period of time
process at least one cryptographically secured message including an authenticated second command received from the second computing device including an indication to defer the watchdog timer; 
cause a reset of the watchdog timer to defer an end of the period of time based on the authenticated second command; and
cause at least one of a restart or a power down of the first 


Please AMEND claim 16 as follows:
16.	(Currently Amended) The device of claim 15, wherein the processor circuitry is to determine an authenticity of the 


Please AMEND claim 17 as follows:
17.	(Currently Amended) The device of claim 15, wherein the communication circuitry is wireless communication circuitry.



Please AMEND claim 18 as follows:
18.	(Currently Amended) The device of claim 17, wherein the first computing device and the second computing device are coupled via a wireless network.

Please AMEND claim 19 as follows:
19.	(Currently Amended) The device of claim 15, wherein the first computing device and the second computing device are coupled via a network.

Please AMEND claim 20 as follows:
20.	(Currently Amended) The device of claim 15, wherein the watchdog timer includes including an indication to reset the counter.

Please AMEND claim 21 as follows:
21.	(Currently Amended) The device of claim 15, wherein the power down of the first computing device is to reset the first computing device 

Please AMEND claim 22 as follows:
22.	(Currently Amended) The device of claim 15, wherein the of the first computing device is to reset the first computing device 




Please AMEND claim 23 as follows:
23.	(Currently Amended) A system, comprising:
a first computing device; and
a second computing device, the second computing device including:
[[a]] processor circuitry; 
communication circuitry; 
memory; and
, when executed, circuitry to:
process a first command received from the first computing device to cause initiation of , the watchdog timer to time out after a period of time;

process at least one cryptographically secured message including a second command received from the first computing device cause deferral of the time out of 

cause at least one of a restart or a power down of second computing device upon time out of the 


Please AMEND claim 24 as follows:
24.	(Currently Amended) The system of claim 23, wherein the processor circuitry is to determine an authenticity of a source of the cryptographically secured message based in part on at least one cryptographic key.

25.	(Previously Presented) The system of claim 23, wherein the communication circuitry is wireless communication circuitry.

Please AMEND claim 26 as follows:
26.	(Currently Amended) The system of claim 23, wherein the watchdog timer is 

Please AMEND claim 27 as follows:
27.	(Currently Amended) The system of claim 23, wherein the power down of the second computing device is to reset the second computing device 

Please AMEND claim 28 as follows:
28.	(Currently Amended) The system of claim 23, wherein the restart of the second computing device is to reset the second computing device 


The Office  further notes that the closest candidate prior art reference(s) identified for potentially disclosing the independent claims [Duffus et al], and in particular claim 1, discloses one or more features / elements currently recited by the independent claim, but fails to disclose other particular claim feature(s) as amended / recited above.
Duffus et al [US Patent 8,522,043 B2], for example, discloses a hardware-based security module used to protect an electronic device, which determines either via a timeout of a watchdog timer or via an explicit message to encrypt selected data on the electronic device, and in addition,   
  Significantly, and as part of his invention, Duffus discloses / illustrates in one aspect that a packet distribution service 32 may use a web services protocol to ensure delivery of the provisioning packet to its respective recipient in the client domain 10. The provisioning packet may be signed and encrypted for consumption only in a protected environment provided by the security module 12 of the recipient electronic device 11. The provisioning packet may include activation or deactivation messages, ‘watchdog timer reset messages’, pay-per-use usage credit, etc. [Duffus: col 3, L21-39}.  Duffus also expressly and significantly discloses a secure memory storing first cryptographic keys used to encrypt selected contents of the memory and second cryptographic keys used to decrypt a ‘watchdog message’ received via the network interface; a timeout timer that is reset responsive to timely receipt of the watchdog message; and a mode module that places the computing system in a limited function mode providing the computing system network access only to a recovery service.  The security module is responsive to expiration of the (watchdog) timeout timer to cause the mode module to place the computing system in the limited function mode.   
Danilov thus generally discloses, the recited features of ‘processing (by a  processor of a first computing device) a first command comprising an indication of a watchdog timer; initiating the watchdog timer to time out after a period of time, the processor to reset the first computing device upon expiration of the period of time;  and processing at least one received cryptographically secured message comprising a second command, the second command comprising an indication to ‘reset’ the watchdog timer (watchdog timer reset message).
including a second command from the second computing device, the second command including an indication to defer the expiration of the watchdog timer; cause a reset of the watchdog timer to defer expiration of the watchdog timer based on the second command; and cause the at least one of the restart or the power down of the first computing device upon expiration of the watchdog timer, the first computing device external to the second computing device…”.   The amended independent claims are thus considered allowable over the candidate prior art.
The Office notes that the independent claims of the instant application are also considered allowable for generally the same reasoning / justification given to its counterpart / parent application 16/161,274 (now Patent 10,873,633).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451